Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-22, 24-28, and 30 are directed to inventions non-elected without traverse.  Accordingly, claims 19-22, 24-28, and 30 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the argument that Goodall (US 2017/0043160) fails to disclose applying an electrical signal that includes a first electrical signal directed to the person’s right ear and a second electrical signal directed to the person’s left ear, the two signals differing with respect to frequency or amplitude is moving.  Goodall appears to be drawn to alternatively stimulating the right and left ears, but not applying two signals to the two ears with differing frequency or amplitude.  The remaining prior art of record fails to disclose or fairly render obvious this feature in combination with the other claim elements drawn to specific signal characteristics applied at a specific location to treat the specific conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792